DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

This application contains claims directed to the following patentably distinct species 

I.  Figures 1 through 3 directed to a “transmissive spatial light modulator” and “three sub input couplers” that are “one-dimensionally arranged” (see Paragraph [0091]-[0092]).

II.  Figure 4 directed to a “transmissive spatial light modulator” and “a plurality of sub input couplers two-dimensionally arranged on the surface of the light guide plate” (see Paragraph [0091]-[0092]).

III.  Figure 5 directed to a “spatial light modulator” that “may not be transmissive” (see Paragraph [0092]).

IV.  Figure 6 directed to an “image providing apparatus” that includes “a light source and a spatial light modulator” (see Paragraph [0095]).

Figure 7 directed to a “input coupler” that “may be formed as one single DOE or one single HOE” (see Paragraph [0096]) and including a “diffraction grating” (see Paragraph [0097]).

VI.  Figure 8 directed to a “input coupler” that includes “a plurality of sub input couplers” (see Paragraph [0102]) and including a “diffraction grating” (see Paragraph [0103]).

VII.  Figure 9 directed to the embodiment of Figure 7 further including “a plurality of individual spatial light modulators” (see Paragraph [0104]).

VIII.  Figure 10 directed to the embodiment of Figure 7 further including “a plurality of diffraction gratings” (see Paragraph [0105]).

IX.  Figure 11 directed to the embodiment of Figure 7 further including a specific configuration of an “input coupler,” a “light source,” a “spatial light modulator,” and a “diffraction grating” (see Paragraph [0107]-[0108]).

X.  Figure 12 directed to the embodiment of Figure 11 further including “first to third diffraction gratings” (see Paragraph [0109]-[0110]).

XI.  Figure 13 directed to an embodiment including “a plurality of image scanners” and a “diffraction grating” (see Paragraph [0111]-[0113]).

XII.  Figure 14 directed to an “input coupler,” a “light source,” a “diffraction grating,” and a “spatial light modulator” that has a structure distinct from that of at least Figures 1 through 3 (see Paragraph [0114]-[0115]).

XIII.  Figure 15 directed to an implementation of a “spatial light modulator” that also serves as a “periodic diffraction grating” (see Paragraph [0116]-[0117]).

Figure 16 directed to the embodiment of Figure 15 and including a “plurality of sub input couplers” (see Paragraph [0118]-[0119]).

XV.  Figure 17 directed to an embodiment including a “plurality of image scanners” (see Paragraph [0120]).

XVI.  Figure 18 directed to “a structure of a display apparatus” including structures according to at least one of the above cited species (see Paragraph [0121]-[0124]).

The species are independent or distinct because each of the above-cited species is directed to a distinct structural embodiment of a “display apparatus.”  The distinct structural features of each of the above-cited species is not usable in combination with the distinct structural features of the other species.  In addition, these species are not obvious variants of each other based on the current record.
Claims 1 and 18 appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species require the employment of different search strategies and/or search queries, and a search for any one of the above-cites species is not likely to result in the discovery of prior art that is relevant to the other species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622